UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 24, 2011 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-33926 (Commission File Number) 75-1256622 (IRS Employer Identification No.) 1600 Hwy 6 South, Suite 240, Sugar Land, Texas 77478 (Address of principal executive offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code): (409) 385-8300 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers In accordance with Article III, Section 2 of the Registrant’s By-Laws, and by unanimous vote of Registrant’s Board of Directors dated February 24, 2011, John R. Townsend was appointed to be a member of the Board of Directors of the Registrant effective February 24, 2011, and shall hold office until the next annual meeting of stockholders.Mr. Townsend is expected to serve on the Audit and Compensation Committees.Mr. Townsend has 33 years of experience in the Petrochemicals Industry including over 20 years experience as a Plant Manager in olefins, aromatics, paraxylene, polystyrene, synthetic lubricants and catalyst plants. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARABIAN AMERICAN DEVELOPMENT COMPANY Date:February 25, 2011By: /s/ Connie Cook Connie Cook, Secretary 3
